            Case 19-13020      Doc 42 Filed 11/23/20 Entered 11/23/20 10:29:00                       Desc Main
                                  UNITEDDocument     Page 1 of 3 COURT
                                         STATES BANKRUPTCY
                                    NORTHERN DISTRICT OF ILLINOIS
                                          EASTERN DIVISION

In Re:                                                            Case No. 19-13020
Anthony L. Davis                                                  Honorable Carol A.Doyle
             Debtor.                                              Chapter 13

                                     NOTICE OF MOTION
To:
Anthony L. Davis                   David M. Siegel                       Tom Vaughn
16708 Greenwood Ave.               David M. Siegel & Associates          200 S. Michigan Ave. 13th Floor
South Holland, IL 60473            790 Chaddick Drive                    Chicago, IL 60604
Via U.S. Mail                      Wheeling, IL 60090                    Via Court Electronic Notification
         Debtor.                   Via Court Electronic
                                   Notification


       PLEASE TAKE NOTICE that on the 1st day of December, 2020 at 9:30a.m, I will appear before the
Honorable Carol A.Doyle or any judge sitting in that judge’s place,, and present the motion of Prestige Financial
Services Inc. to modify the automatic stay, a copy of which is attached.

       This motion will be presented and heard electronically using Zoom for Government. No personal
appearance in court is necessary or permitted. To appear and be heard on the motion, you must do the following:

        To appear by video, use this link: https://www.zoomgov.com/. Then enter the meeting ID and password.

       To appear by telephone, call Zoom for Government at 1-669-254-5252 or 1-646-828- 7666. Then enter
the meeting ID and password.

      Meeting ID and password. The meeting ID for this hearing is 161 155 8289 and the password is
Doyle742. The meeting ID and password can also be found on the judge’s page on the court’s web site.

        If you object to this motion and want it called on the presentment date above, you must file a Notice of
Objection no later than two (2) business days before that date. If a Notice of Objection is timely filed, the motion
will be called on the presentment date. If no Notice of Objection is timely filed, the court may grant the motion in
advance without a hearing.
                                              Prestige Financial Services Inc.
                                              By: /s/ James M. Philbrick
                                              James M. Philbrick
                                              Attorney No. 6244743
                                              Law Offices of James M. Philbrick
                                              P.O. Box 351
                                              Mundelein, Illinois 60060
                                              847/949-5290
                                              jamesphilbrick@comcast.net

                                 CERTIFICATE OF SERVICE

I, James M. Philbrick, an attorney, certify that I served a copy of this notice and the attached motion on each entity
shown on the attached list at the address shown and by the method indicated on the list above on the 23rd day of
November , 2020, before the hour of 5:00 p.m.

                                              /s/ James M. Philbrick
             Case 19-13020       Doc 42 Filed 11/23/20 Entered 11/23/20 10:29:00                 Desc Main
                                    UNITEDDocument     Page 2 of 3 COURT
                                           STATES BANKRUPTCY
                                      NORTHERN DISTRICT OF ILLINOIS
                                            EASTERN DIVISION

In Re:                                                       Case No. 19-13020
Anthony L. Davis
                                                             Honorable Carol A.Doyle
               Debtor.
                                                             Chapter 13

                                         MOTION TO MODIFY STAY

       NOW COMES Prestige Financial Services Inc., by and through its attorney, JAMES M. PHILBRICK, of

THE LAW OFFICES OF JAMES M. PHILBRICK, and as and for its Motion to Modify Stay, states as follows:

       1.      That Prestige Financial Services Inc. is a creditor-claimant of the Debtor and brings this motion

pursuant to 11 U.S.C. §362(d).

       2.      That on or about August 3, 2018, the Debtor executed an agreement for an interest in one 2016

Nissan Altima, VIN 1N4AL3AP2GC118784.

       3.      That Prestige Financial Services Inc. has a properly perfected interest in the collateral in accordance

with the Illinois Motor Vehicle Act, and said lien was noted upon the Certificate of Title in connection with the

aforesaid motor vehicle.

       4.      That on May 6, 2019, the Debtor filed a voluntary petition under Chapter 13 of Title 11 of the

United States Code.

       5.      That the current payoff balance for the said vehicle is approximately $17,366.08.

       6.      That the current retail value for the said vehicle is approximately $13,000.00.

       7.      That the Debtor has no equity in the said vehicle.

       8.      That the Debtor is to be the disbursing agent for payments to Prestige Financial Services Inc.. That

the Debtor’s installment payments is $441.80 a month, and the debtor has defaulted in making installment

payments for the months of September through November 2020 , for a total default of $2,173.80, which amount

includes attorney fees and costs of $681.00.

       9.      That the Debtor has not provided Prestige Financial Services Inc. with proof of full coverage

insurance on the said vehicle.

       10.     That the vehicle is not necessary for an effective reorganization.
           Case 19-13020 Doc 42 Filed 11/23/20 Entered 11/23/20 10:29:00                      Desc Main
       11.                                Document
              That Prestige Financial Services              Page
                                               Inc.'s collateral is 3a of 3
                                                                       depreciating asset.

       12.     That Prestige Financial Services Inc. lacks adequate protection in its collateral, and therefore should

be allowed to immediately enforce and implement any Order Modifying the Automatic Stay that this Honorable

Court may enter, notwithstanding Federal Bankruptcy Rule 4001(a)(3).

       WHEREFORE, Prestige Financial Services Inc. prays this Honorable Court for the entry of the attached

order modifying the automatic stay of 11 U.S.C. §362 so as to allow Prestige Financial Services Inc. to take

possession of one 2016 Nissan Altima, VIN 1N4AL3AP2GC118784, and to enforce its rights against the security

in accordance with the agreement and/or applicable state laws; and to find that Federal Rule 4001(a)(3) of the

Federal Rules of Bankruptcy Procedure is non-applicable and thus Prestige Financial Services Inc. may

immediately enforce and implement the attached Order Modifying the Automatic Stay; and for such other and

further relief as the Court may deem just and proper.

                                      Prestige Financial Services Inc.

                                      By: /s/ James M. Philbrick
                                                 One of its Attorneys
James M. Philbrick
Attorney No. 6244743
Law Offices of James M. Philbrick
P.O. Box 351
Mundelein, Illinois 60060
847/949-5290
Fax: 847/949-5690
jamesphilbrick@comcast.net
